Citation Nr: 1525030	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depressive disorder with suicidal ideation, claimed as adult attention deficit disorder.

2.  Entitlement to service connection for residuals, left leg fracture, distal fibula.

3.  Entitlement to service connection for residuals, right wrist fracture, navicular and distal radius.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 31, 1984 to October 2, 1984 and from November 21, 1990 to January 25, 1991.  The Veteran also had active duty for training (ACDUTRA) from February 20, 1986 to July 16, 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Board hearing and was scheduled for a hearing in July 2014.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  Therefore, the Board may proceed to adjudicate this appeal.

The Board notes that in an April 2013 letter, Bryan Held, the Veteran's representative at the time, withdrew himself as the Veteran's power of attorney.  There was no indication that the Veteran had been notified of this.  In March 2015 and April 2015 Duty to Assist letters, the Veteran was informed that his representative had withdrawn and he was given 30 days to appoint a new representative.  No response was received from the Veteran and the Board assumes that the Veteran is now representing himself.  

The issue of entitlement to service connection for residuals, right ankle distal fibula, has been raised by the record in a March 2013 deferred rating decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for depressive disorder with suicidal ideation, claimed as adult attention deficit disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran has a current diagnosis related to his left leg fracture, distal fibula.

2.  Based on the probative evidence of record, the Veteran's pre-existing right wrist navicular fracture was not aggravated during ACDUTRA; his right arm distal radius condition is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals, left leg fracture, distal fibula, have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  The criteria for entitlement to service connection for residuals,  right wrist fracture, navicular and distal radius, have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in September 2011.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in March 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in December 2011, April 2012, June 201 and November 2012.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

Residuals, Left Leg Fracture, Distal Fibula

The Veteran asserts that his residuals, left leg fracture, are etiologically related to his periods of active service and/or ACDUTRA.

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In August 2011, the Veteran filed a claim for residuals, fracture left leg.  In an April 2012 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran did not have a current knee and/or lower leg condition.  The examiner noted that there were no service medical records or STRs available for review so she had to rely on the Veteran and his mother's reports.  The Veteran and his mother reported that during active service, the Veteran sustained a fracture of his left leg.  He reported that he slipped backwards with his left leg curled up under him.  At another time during the interview however, he reported that last year, he fell with his leg under him.  The Veteran claimed that he underwent arthroscopic surgery for his left knee but the examiner noted that there were no scars typical from this procedure.  

The Veteran complained of swelling of his left leg and cramping that occurred daily.  He noted that he had severe pain "all over," but was unable to identify which part of the leg was painful.  The examiner noted that the Veteran's responses were inconsistent and he was an unreliable informant regarding his injury history.  Imaging studies of the Veteran's knee were performed and no degenerative or traumatic arthritis was noted.  The VA examiner opined that the Veteran was an unreliable historian.  She noted that the examination showed pain withdrawal signs on both legs, both arms, and trunk with no strong evidence that the left leg was more painful.  The Veteran was noted to be markedly obese, with equally obese, heavy legs.

In a June 2012 C&P examination report, the VA examiner noted that the Veteran had a pre-existing left knee condition, diagnosed as internal derangement of the knee, that barred him from military service in 1984.  In 1985, he was cleared for military service and had ACDUTRA from February 20, 1986 to July 16, 1986.  In 1987, when no longer in service, he had a mild strain which resolved.  The Veteran's claims file contained no documentation of any subsequent left knee complaints or treatment following discharge.  From November 21, 1990 to January 25, 1991, the Veteran again had active service, with no complaints or documented problems of any left leg condition.  

In a November 2012 C&P examination report, the Veteran was diagnosed with residuals of a right ankle injury.  The examiner noted that it was very difficult to get a clear and concise history of the Veteran's ankle conditions.  The Veteran reported pian in his ankle, his knee, and his back.  X-rays were taken of the Veteran's left ankle and revealed no fracture, dislocation, or other osseous abnormality.  There was no significant left ankle joint arthritis.  The VA examiner's impression was that the Veteran's left ankle was unremarkable.  

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In the April 2012 C&P examination report, it was noted that the Veteran had no current knee and/or lower leg condition.  In the November 2012 C&P examination report, it was further noted that the Veteran's left ankle was unremarkable.  There is no competent medical evidence reflective of any left leg condition at any time during the appeal period.

The Board has not overlooked the Veteran's or his mother's statements with regard to his left leg, to include his ankle and knee.  They are competent to report on factual matters of which they had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the April 2012 C&P examiner noted that the Veteran was an unreliable historian and was inconsistent reporting his left leg injuries.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran and his mother have not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran and his mother's assertions that he has a left leg disability, the most probative evidence consists of the April 2012, June 2012, and November 2012 C&P examination reports that found no current diagnosis of a left leg disability.

Based on the above analysis, the Board finds that entitlement to service connection for residuals, left leg fracture, distal fibula, is not warranted.  The Veteran does not have a current diagnosis of any left leg, knee, or ankle disability.

Residuals, Right Wrist Fracture, Navicular and Distal Radius

The Veteran asserts that his residuals, right wrist fracture, navicular and distal radius, are etiologically related to active service.  

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a December 2011 C&P examination report, the Veteran was diagnosed with a navicular fracture of his right wrist, since the age of 16, and a fracture of his distal radius.  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A May 1986 STR noted that the Veteran's right arm was put in a cast two weeks prior for a navicular fracture.  However, a follow-up June 1986 STR noted that the x-rays of the Veteran's right arm looked good, there was no fracture, and he was discharged.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.   In a December 2011 C&P examination report, the Veteran was diagnosed with a navicular fracture of his right wrist, since the age of 16, and a fracture of his distal radius.  The Veteran reported that while on active duty as a cook, someone threw a box of chicken parts at him and he tried to block it with his right hand.  He reported that his right wrist bent backwards, snapped, and he was put in a cast.  

The Veteran denied any right wrist surgery but noted that he had three pins in his wrist.  He reported that the doctor who put his wrist in a cast said that he had lost 33 percent of the use of his right hand.  The Veteran reported that since then, he had constant chronic pain and numbness in his right wrist and hand, tendinitis in his right elbow, and the loss of use of his right arm and shoulder.  The VA examiner noted that the Veteran was a "very poor historian."  The VA examiner noted that the Veteran was admitted into the Martinsburg VA Medical Center (VAMC) in November 2011 and reported a past medical history of a heavy equipment injury with a fracture of his right forearm and surgery to his right forearm in 1999, almost 10 years after active service.  Imaging studies of the right wrist were performed and no degenerative or traumatic arthritis was documented.  

The VA examiner opined that it was less likely than not that the Veteran's current injury was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given was that STRs showed that the Veteran had a history of navicular fracture in his right wrist prior to service.  The May 1986 STR showed treatment by cast, but in the VA examiner's opinion, was "clearly tentative" in the diagnosis of a navicular fracture in service.  In the examiner's opinion, the medical personnel in service "probably saw the old fracture."  A June 1986 STR stated that the Veteran had no fracture of his right navicular.  The VA examiner opined that the Veteran never had a fracture of the right wrist in service and any injury to the wrist in service did not aggravate his pre-existing condition because there were no further wrist complaints in service.  X-rays performed in December 2011 showed an old healed fracture of the distal end of the right radius.  There is nothing in the Veteran's STRs and no documentation in his claims file of a fracture of the radius in service.  

The Board has not overlooked the Veteran's statements with regards to his right wrist.  He is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the December 2011 C&P examiner noted that the Veteran was an unreliable historian.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran's assertion that his current fracture of the distal radius is etiologically related to active service, the most probative evidence consists of the December 2011 C&P examination report that found no current disability that related to his navicular fracture in service or to his pre-existing navicular fracture.

Based on the above evidence, the Board finds that entitlement to service connection for residuals, right wrist fracture, navicular and distal radius, is not warranted.  No disability the Veteran had in service regarding his right wrist currently exists today.


ORDER

Service connection for residuals, left leg fracture, distal fibula, is denied.

Service connection for residuals, right wrist fracture, navicular and distal radius, is denied.


REMAND

In a November 2011 Martinsburg VAMC Mental Health Consult, the Veteran reported a history of mental health issues in the past and stated that in 1994, he was at the Springfield Mental Hospital, in Sykesville, Maryland, for several days.  The Board notes that these records are not in the Veteran's claims file.  On remand, the AOJ should attempt to obtain these records and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his depressive disorder.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include treatment from the Springfield Mental Hospital in Sykesville, Maryland.

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.


3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


